Exhibit FIFTH ARTICLES OF AMENDMENT TO THE ARTICLES OF INCORPORATION OF ICOP DIGITAL, INC. ICOP Digital, Inc., a Colorado corporation (the “Corporation”), pursuant to the provisions of the Colorado Business Corporation Act, hereby amends its Articles of Incorporation, as filed with the Secretary of State on April9, 1998 and amended on August13, 2001,August21, 2002,January28, 2004 and November12, 2004. This Fifth Articles of Amendment was adopted by vote of the Corporation’s Board of Directors on June 19, 2010, and by vote of the Corporation’s shareholders on June3, 2010.The effective time of these Articles of Amendment to the Articles of Incorporation is June 22, 2010 at 12:01a.m. Mountain time. ArticleFOURTH of the Articles of Incorporation shall be amended by adding a new Section(g), which shall read as follows: “(g) Combination and Reverse Stock Split. Upon the filing and effectiveness of this amendment to this corporation’s Articles of Incorporation pursuant to Colorado law, eachten shares of common stock issued and outstanding immediately prior to June 22, 2010 at 12:01 a.m.
